United States Court of Appea|s for the Federa| Circuit
NOTE: This order is nonprecedentia|.
201 0-3071
DOM WADHWA,
Petitioner,
v.
DEPART|V|ENT OF VETERANS AFFAiRS,
Petition for review of the Merit Systems Protection Board in
Respondent.
PH‘i 221090295-W-1.
Before M|CHEL, Chief Judge, FR|EDMAN and L|NN, Circuit Judges.
F’ER CURlAM.
the court’s March 24, 2010 order dismissing his petition for review as untimely filed
Dom Wadhwa petitions for panel rehearing and rehearing en banc concerning
Upon consideration thereof,
|T |S ORDERED THAT;
The petition for panel rehearing is denied The petition for rehearing en banc wilt
be circulated to the court
HAY 11 2010
CCI
38
Date
Dom Wadhwa
Lauren A. Weeman, Esq.
ORDER
FOR THE COURT
lsi Jan Horbaiy_
Jan Horbaly
Clerk
FILED
u.s. count or APPEALs ron
THE renew cincuir
NAY 1 1 2010
JAN HORBALY
C1ERK